DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 03, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 03, 2021 has been entered.
Examiner's Statement of Reason for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing Terminal Having Operable Objects on a Screen, Information Processing System Having Operable Objects on a Screen, and Operation Screen Display Method Regarding Operable Object.
Claims 1, 4 and 5 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches [1] “[…] display a first object that receives an execution request operation for the process from a user, the first object being provided at a lower right of the operation screen;
cause the process to be performed based on the setting values in the plurality of input fields in response to the execution request operation for the process received from the user;
display a second object that accepts a job execution log display operation for the process from a user, the job execution log being a log of jobs executed by the user, the second object being  disposed closer to the plurality of input fields than the first object in a lengthwise direction of the operation screen; and
display a log of the process in response to the job execution log display operation for the process received from the user.” along with all other limitations as required by independent claim 1.
[4] “[…] display a first object that receives an execution request operation for the process from a user, the first object being provided at a lower right of the operation screen;
cause the process to be performed based on the setting values in the plurality of input fields in response to the execution request operation for the process received from the user;
display a second object that receives a job execution log display operation for the process from a user, the job execution log being a log of jobs executed by the user, the second object being disposed closer to the plurality of input fields than the first object in a lengthwise direction of the operation screen; and
display a log of the process in response to the job execution log display operation for the process received from the user, and
the information processing apparatus including one or more second processors configured to:
execute at least part of the process; and
provide log information on the executed at least part of the process to the information processing terminal.” along with all other limitations as required by independent claim 4.
[5] “[…] displaying a first object that receives an execution request operation for the process from a user, the first object being provided at a lower right of the operation screen;
causing the process to be performed based on the setting values in the plurality of input fields in response to the execution request operation for the process received from the user;
displaying a second object that receives a job execution log display operation for the process from a user, the job execution log being a log of jobs executed by the user, the second object being disposed closer to the plurality of input fields than the first object in a lengthwise direction of the operation screen; and
displaying a log of the process in response to the log display operation for the process received from the user.” along with all other limitations as required by independent claim 5.
Specifically, the closest prior art, US 2017/0075554 A1 “Sasayama”, US 2019/0220237 “Maeda” and US 2013/0107284 A1 “Hayashi”, fails to either anticipate or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0296238 “Nishiyama” teaches an information processing apparatus includes a display unit and a setting unit. The display unit is configured to display a first soft key in a first display area of a display screen of the information processing apparatus, display a second soft key in a second display area of the display screen, display a setting screen that contains, as initial settings, settings predetermined by a user as default settings if the first soft key is selected, and display a setting screen that contains, as initial settings, settings of a job executed by using one of a plurality of functions of the information processing apparatus if the second key is selected. The setting unit is configured to set a display condition for displaying the second soft key in the second display area. One of the second soft key for use of a function that differs from a function available by selecting the first soft key and the second soft key for use of a function that is the same as a function available by selecting the first soft key is 
US 2013/0201529 A1 “Morita” teaches a data transmission apparatus configured to determine an operation screen to be shifted to from a history screen, with reference to a protocol type read from a transmission history selected on the history screen, an application ID when the transmission is performed, a setting value relating to the operation screen, information about the operation screen that has been displayed before shifting to the history screen, and information about an address that has been already set on the operation screen that has been displayed before the history screen is displayed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672